DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant submitted amendments to the claims on 3/23/2022. Applicant’s arguments regarding the claim interpretation under 35 USC 112f have been deemed persuasive and therefore the interpretation has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claims 1-3 to no longer recite from the outside and instead to recite externally of the air conditioner. However, Applicant has not provided any citation to the instant specification to support this amendment. A search of the instant specification by the Examiner has not provided any support for this amendment. 
Claim 3 is further rejected under 35 USC 112(a) since there is no support for a microphone that includes a first transmitter that transmits first information corresponding to the voice instruction accepted by the voice acceptance section to the controller via wireless communication. The claim language seems to be in contrast to fig. 23 of the instant specification where it shows that the microphone and transmitter are separate entities within the same operation unit. 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 now recites that processor switches a format of the data transmitted from voice data format to text data format in accordance with a selection input. However, Applicant has not provided any citation to the instant specification to support this amendment. A search of the instant specification by the Examiner has not provided any support for this amendment.
 Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 now recites that the plurality of inputs being input by separate modes of input different from one another. However, Applicant has not provided any citation to the instant specification to support this amendment. A search of the instant specification by the Examiner has not provided any support for this amendment.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 now recites first and second device being installed in a stationary manner. However, Applicant has not provided any citation to the instant specification to support this amendment. A search of the instant specification by the Examiner has not provided any support for this amendment.
Applicant must provide clear citations for each of the amendments listed above or otherwise remove the claimed subject manner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 claims that microphone element externally of the air conditioner. However, earlier in the claim it is recited that microphone element is linked to a voice capturing portion which is connected to a wall of the main body. 0046 of the instant specification teaches “voice capturing portion of the microphone”. It is not clear as to how the microphone is external to the air conditioner but also has a section which is claimed to be connected to a wall of the main body of the indoor unit. 
Furthermore, it is not immediately clear if the voice instruction is accepted externally of the air conditioner or if the microphone element is external of the air conditioner. The use of external as an adverb causes the claim to not be particularly pointing out and distinctly claiming the subject matter. 
Similarly, the externally of the air conditioner in claim 3 causes similar issues and does not particularly pointing out and distinctly claim the subject matter.
Regarding claim 5, the claim recites “the plurality of inputs being input by separate modes of input different from one another”. It is not immediately clear if this means that each input comes a different mode of input or if each mode of input can allow for multiple inputs. For the sake of examination, it will be understood that each of the multiple separate modes of input are allowed to a plurality of inputs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Aryanfar et al (US PUB. 20130037620, herein Aryanfar) in further view of Bicknell (US PUB. 20140217185). 

Regarding claim 1, Noriyuki teaches An air conditioner comprising: 
an indoor unit  including a main body having formed therein a blow-out port  through which air-conditioned air is blown out toward a space to be air- conditioned (page 3, ¶ 7 “The air heat-exchanged by the indoor heat exchanger 25 is supplied to the indoor space as conditioned air. Thereby, indoor space is air-conditioned. When the indoor blower 27 starts the air blowing operation, a negative pressure is generated inside the indoor unit 12 and sucks air in the indoor space. The sucked air is supplied to the indoor heat exchanger 25, exchanged heat with the indoor heat exchanger 25, and then blown out into the indoor space. As the amount of heat exchange between the refrigerant and air in the indoor heat exchanger 25 increases, the cooling capacity or heating capacity of the air conditioning system 1 increases”), and a microphone element that accepts a voice instruction captured from a voice capturing portion (page 5 ¶ 6 “The sound sensor 107 is also called a microphone and is a sensor that detects sound.”, page 5 ¶ 7 “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100.”) [connected to a wall of the main body that faces the space to be air-conditioned and arranged at a position that deviates from a ventilation space] through which the air blown out from the blow-out port flows (page 3 ¶ 7); 
a transmitter that transmits a signal that is based on the voice instruction accepted by the microphone element [externally of the air conditioner]  (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”, page 2 ¶ 6 “Voice acquisition means for acquiring the user's voice when at least one of the user's posture, the user's position, the user's facial expression, and the user's orientation changes; Air conditioning control means for controlling the air conditioning based on the voice acquired by the voice acquisition means”, voice is gathered from users). 
and a receiver that receives a command corresponding to the signal transmitted from the transmitter from externally of the air conditioner  (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”)
Noriyuki does not teach connected to a wall of the main body that faces the space to be air-conditioned and arranged at a position that deviates from a ventilation space, and microphone element externally of the air conditioner. 
Aryanfar teaches connected to a wall of the main body that faces the space to be air-conditioned (fig. 3, 328, 0050) and arranged at a position that deviates from a ventilation space (0035 “these received signals were generated by one or more acoustic transducers (e.g., a microphone)… each of which is located within the enclosure or in the vicinity of the enclosure (e.g., adjacent an inlet vent or an outlet vent).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified voice control air conditioning system of Noriyuki with the controlling of vents and microphone arrangements teachings of Aryanfar since Aryanfar teaches a means for using its microphone arrangements for acoustics understanding which improves cooling efficiency (abstract). 
Noriyuki and Aryanfar do not teach microphone element externally of the air conditioner.
Bicknell teaches microphone element externally of the air conditioner (0026 “the system controller 106 may use communication bus 128 to communicate with a microphone 170”, 0016, fig. 1 shows that the microphone 170 is external from the indoor and outdoor HVAC units labelled 102 and 104.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified voice control air conditioning system of Noriyuki and the controlling of vents and microphone arrangements teachings of Aryanfar with the microphone positioning teachings of Bicknell since Bicknell teaches a means for reconfigure user settings using the microphones in a manner consistent with user preferences (0012). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Bicknell (US PUB. 20140217185) in further view of Abel et al (US PUB. 20150354848, herein Abel). 
Regarding claim 2, Noriyuki teaches An air conditioner including an indoor unit having a main body having formed therein a blow-out port through which air-conditioned air is blown out toward a space to be air-conditioned (page 3, ¶ 7 “The air heat-exchanged by the indoor heat exchanger 25 is supplied to the indoor space as conditioned air. Thereby, indoor space is air-conditioned. When the indoor blower 27 starts the air blowing operation, a negative pressure is generated inside the indoor unit 12 and sucks air in the indoor space. The sucked air is supplied to the indoor heat exchanger 25, exchanged heat with the indoor heat exchanger 25, and then blown out into the indoor space. As the amount of heat exchange between the refrigerant and air in the indoor heat exchanger 25 increases, the cooling capacity or heating capacity of the air conditioning system 1 increases”), the air conditioner comprising: 
an electronic controller including a microphone that accepts input of a voice instruction, the electronic controller being arranged outside the main body (page 5 ¶ 12, “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100. As illustrated in FIG. 4, the voice recognition server 200 includes a control unit 201, a storage unit 202, and a communication unit 203. These units are connected via a bus 209.” Page 7 ¶ 4-5, page 2 ¶ 6 The server is separate from the main body);; 
a transmitter that transmits a signal that is based on the voice instruction accepted by the microphone [externally of the air conditioner] (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”, page 2 ¶ 6); 
a receiver that receives a command corresponding to the signal transmitted from the transmitter (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”) from externally of the air conditioner (fig. 5); 
and an air conditioner controller that controls an operation of the air conditioner in accordance with the command (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100…The communication unit 108 is connected to the wide area network N via the base station S and communicates with the voice recognition server 200 via the wide area network N.”, page 5 ¶ 12).
Noriyuki does not teach a cable that communicably connects the indoor unit and the electronic controller to each other, the cable being further functioning as a power line that supplies electric power to the electronic controller; microphone externally of the air conditioner. 
Bicknell teaches a cable that communicably connects the indoor unit and the electronic controller to each other (0028 “The indoor controller 124 may be carried by the indoor unit 102 and may be configured to receive information inputs, transmit information outputs, and otherwise communicate with the system controller 106, the outdoor controller 126, and/or any other device via the communication bus 128”), [the cable being further functioning as a power line that supplies electric power to the electronic controller]; 
microphone externally of the air conditioner (0026 “the system controller 106 may use communication bus 128 to communicate with a microphone 170”, 0016, fig. 1 shows that the microphone 170 is external from the indoor and outdoor HVAC units labelled 102 and 104.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified voice control air conditioning system of Noriyuki with the microphone positioning teachings of Bicknell since Bicknell teaches a means for reconfigure user settings using the microphones in a manner consistent with user preferences (0012). 
Noriyuki and Bicknell does not teach the cable being further functioning as a power line that supplies electric power to the electronic controller. 
Abel further teaches the cable being further functioning as a power line that supplies electric power to the electronic controller (0019 “retrofitting if the room controller has a battery compartment for the power supply using batteries, this battery compartment being closable by a cover plate that is designed as an electric line-power part for power supply via line voltage or is connected by a power cable to such line power.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified voice control air conditioning system of Noriyuki and the microphone positioning teachings of Bicknell with the power line teachings of Abel since Abel teaches that it is advantageous to use power cables for controllers (0019). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Baker et al (US PUB. 20180228006, herein Baker). 

Regarding claim 3, Noriyuki teaches An air-conditioning system comprising:
an air conditioner including a controller (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100…The communication unit 108 is connected to the wide area network N via the base station S and communicates with the voice recognition server 200 via the wide area network N.”, page 5 ¶ 12):
and a microphone including a voice acceptance section that accepts a voice instruction for the air conditioner (page 5 ¶ 6 “The sound sensor 107 is also called a microphone and is a sensor that detects sound.”, page 7 ¶ 4-5, page 8 ¶ 4), and a first information transmitter that transmits first information corresponding to the voice instruction accepted by the voice acceptance section to the controller via wireless communication (page 5 ¶ 12, “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100. As illustrated in FIG. 4, the voice recognition server 200 includes a control unit 201, a storage unit 202, and a communication unit 203. These units are connected via a bus 209.”, page 3 ¶ 1), 
the controller including 
a first information receiver that receives the first information transmitted from the first information transmitter (page 6 ¶ 2), 
a processor (page 6 ¶ 3) that executes specific processing on the first information accepted by the first information reception unit receiver to generate second information having a smaller information amount than the first information (page 8 ¶ 3 “In the air conditioning control device 100, the recognition information receiving unit 140 receives the recognition information transmitted from the voice recognition server 200. The recognition information receiving unit 140 receives the recognition information transmitted from the voice recognition server 200 by communicating with the voice recognition server 200 via the communication unit 108”, page 8 ¶ 4 “The extraction unit 150 extracts words indicating thermal sensation included in the voice acquired by the voice acquisition unit 120. A word indicating a thermal sensation is a phrase representing a human sense of heat or cold, such as “hot”, “cold”, “warm”, “cold”. For example, as illustrated in FIG. 7, when the user U utters a voice saying “This room is hot”, the extraction unit 150 extracts a character string “hot” as a word indicating thermal sensation”, voice extraction corresponds to forming of a second information that is a smaller information amount),
a second information transmitter that transmits the second information externally of the air conditioner (page 8 ¶ 7 “When words indicating warmth are extracted, there is a high possibility that the user U feels uncomfortable due to the heat. Therefore, the air conditioning control unit 160 transmits a control command for lowering the temperature of the indoor space”), 
a command receiver that receives a command corresponding to the second information transmitted from the second information transmitter from externally of the air conditioner (page 8 ¶ 7), 
and an air conditioner controller that controls an operation of the air conditioner in accordance with the command (page 8 ¶ 7, 8).
Noriyuki does not explicitly teach microphone including… a first information transmitter. 
Baker does teach microphone including… a first information transmitter (0044 “the microphone device may transmit acoustic data to the system controller”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the microphone teachings of Noriyuki with the transmission of microphone data to a controller teachings of Baker since this allows expanding on the capabilities of microphone devices for environments (0004). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Wick et al (US PAT. 8,185,144, herein Wick). 

Regarding claim 4, Noriyuki teaches A communication system comprising: 
a transmission apparatus including a microphone that accepts input of voice, a processor  that converts the voice accepted by the microphone into a text data format (page 7 last paragraph “the speech recognition unit 220 performs lexical interpretation and context interpretation on the obtained character string using a known method, and converts the character string into a character string mixed with kanji characters”), 
and a transmitter that transmits data based on the voice accepted by the  microphone via a communication line page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”), 
the processor being configured to switch a format of the data transmitted from the  transmitter between a voice data format and the text data format (page 8 first paragraph “The voice recognition unit 220 obtains a character string representing a word uttered by the user U when the posture of the user U is changed by such voice recognition processing”) [in accordance with a selection input]; 
and a reception apparatus including a receiver that receives the data transmitted from the transmitter of the transmission apparatus (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”).
Noriyuki does not explicitly teach in accordance with a selection input. 
Wick teaches  switch a format of the data transmitted from the transmitter between a voice data format and the text data format (taught by Noriyuki) in accordance with a selection input (col 9 lines 20-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice to text teachings of Noriyuki with the push to talk voice to text teachings of Wick since Wick teaches that it is desirable for a system managing a target system to accommodate PTT communications (col 2 lines 10-20). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Fadell et al (US PUB. 20150167995). 

Regarding claim 5, Noriyuki teaches A control system comprising: 
an input receiver that accepts a plurality of inputs of a control instruction for a controlled device, [the plurality of inputs being input by separate modes of input different from one another], the modes of input including at least by a voice input (page 5 ¶ 6 “The sound sensor 107 is also called a microphone and is a sensor that detects sound.”, page 7 ¶ 4-5, page 2 ¶ 6); 
Noriyuki does not teach the plurality of inputs being input by separate modes of input different from one another, a processor that, in a case where the input receiver accepts the plurality of inputs indicating control instructions for one device, selects one of the plurality of inputs so that a predetermined mode of input is assigned a higher priority, the processor transmitting an output signal to the controlled device in accordance with only a control instruction corresponding to the selected input.
Fadell teaches the plurality of inputs being input by separate modes of input different from one another (0073 “the primary user 68 may receive a communication that the guest 66 has requested changes to temperature set points of an upstairs thermostat 76, and the webpage or application may enable the primary user 68 to allow the adjustments”)
a processor that, in a case where the input receiver accepts the plurality of inputs indicating control instructions for one device, selects one of the plurality of inputs so that a predetermined mode of input is assigned a higher priority (0073 “the primary user 68 may receive a communication that the guest 66 has requested changes to temperature set points of an upstairs thermostat 76, and the webpage or application may enable the primary user 68 to allow the adjustments”, 0093 “the upstairs thermostat 76, while in the guest mode, may enable the guest user to adjust the temperature setpoint to any desired value” 0125, 0129),
the processor transmitting an output signal to the controlled device in accordance with only a control instruction corresponding to the selected input (0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the input method of Noriyuki with the multiple input types and means for prioritization inputs of Fadell since this allows for reducing energy usage and reducing the cost burden for the user (0006). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Kenji et al (JP PUB. 2009-80183, herein Kenji).  

Regarding claim 6, Noriyuki teaches A device control system (5001) comprising: 
an [in-bathroom] operation section having a microphone, [the in-bathroom operation section being installed in a bathroom] (page 5 ¶ 6 “The sound sensor 107 is also called a microphone and is a sensor that detects sound.”, page 5 ¶ 7 “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100.”); 
and a controller that at least controls an out-of-bathroom device in accordance with a voice instruction accepted by the microphone, the out-of-bathroom device being arranged out of the bathroom and being different from a hot-water-supply heat source apparatus that supplies hot water to the bathroom (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100…The communication unit 108 is connected to the wide area network N via the base station S and communicates with the voice recognition server 200 via the wide area network N.”, page 5 ¶ 12, the air conditioner is different from a hot water supply heat source apparatus that supplies hot water to the bathroom.)
Noriyuki does not teach in-bathroom operation section (5300), the in-bathroom operation section being installed in a bathroom. 
Kenji teaches in-bathroom operation section having a microphone, the in-bathroom operation section being installed in a bathroom (page 3 ¶ 7 “a voice recognition control device that controls various devices installed in a bathroom by voice uttered by a user”)
the in-bathroom operation section being installed in a bathroom (page 3 ¶ 7 “a
voice recognition control device that controls various devices installed in a bathroom by voice uttered by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice control teachings of Noriyuki with the bathroom voice teachings of Kenji since Kenji teaches a means for using voice control even when the voice recognition is tuned off is turned off (page 2 ¶ 4-5). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al (US PAT. 6952471, herein Cannon) in view of Coogan et al (US PUB. 20130066474, herein Coogan). 

Regarding claim 7, Cannon teaches A device management system that manages a first device  including a speaker that outputs a sound, and a second device different from the first device, the second device including a second speaker that outputs a sound (col 3 lines 25-33 “If the remote handset is determined to be within close proximity of the base unit (e.g., less than 10 feet, less than 5 feet, or other appropriate threshold proximity distance), then the gain of the audio path in either direction between the remote handset and its base unit is attenuated.”, col 3 lines 33-35 “The attenuation may be a muting, a fixed amount of attenuation (e.g., 6 decibels (dB), 12 dB, or other appropriate fixed amount), or may be a variable amount of attenuation dependent upon a relationship to the distance between the remote handset and the base unit.” The handset and base can both produce noise and correspond to the first and second device), 
the device management system comprising:
a processor  that determines a positional relationship between the first device and the second device (col 3 lines 25-33 “If the remote handset is determined to be within close proximity of the base unit (e.g., less than 10 feet, less than 5 feet, or other appropriate threshold proximity distance), then the gain of the audio path in either direction between the remote handset and its base unit is attenuated.”, col 3 lines 33-35 “The attenuation may be a muting, a fixed amount of attenuation (e.g., 6 decibels (dB), 12 dB, or other appropriate fixed amount), or may be a variable amount of attenuation dependent upon a relationship to the distance between the remote handset and the base unit.”),
the processor controlling on/off of sound output or an output sound volume of at least one of the first device and the second device based on a determination result of the  positional relationship (col 3 lines 25-33 “If the remote handset is determined to be within close proximity of the base unit (e.g., less than 10 feet, less than 5 feet, or other appropriate threshold proximity distance), then the gain of the audio path in either direction between the remote handset and its base unit is attenuated.”, col 3 lines 33-35 “The attenuation may be a muting, a fixed amount of attenuation (e.g., 6 decibels (dB), 12 dB, or other appropriate fixed amount), or may be a variable amount of attenuation dependent upon a relationship to the distance between the remote handset and the base unit.”);
Cannon does not teach the first device being an electronic controller operating a device, the first speaker  outputting information regarding the operation to the device, the first device and the second device being installed in a stationary manner.
Coogan teaches the first device being an electronic controller operating a device (fig. 1, 0022), the first speaker outputting information regarding the operation to the device (0080 “the run routine 806 instructs or controls the environmental or HVAC system to implement the programmed change. Simultaneously, or in addition to, the change in temperature set point, the run routine 806 may play one or more audio files associated with the activating event as defined by the linked pair 516a to 516k via the audio module 412 and the speaker 412a (step 1108).”), the first device and the second device being installed in a stationary manner (fig. 1, 0023 “housing 102 may be configured or designed to support an audio output device or speaker 104… the speaker 104 may be a fire safety speaker such as a SIEMENS fire safety speaker model No. S-HQ provided by Siemens Building Technologies, Inc. of Florham Park N.J. The exemplary S-HQ series loudspeaker is a recessed mounted ceiling speaker”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cannon with the speaker information notification teachings of Coogan since Coogan teaches that audible notifications to the user help increase overall efficiency of the temperature control process and system (0002-0003).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Mehta et al (US PUB. 20150300684, herein Mehta) in further view of Kramer (US PUB. 20130308674, herein Kramer) in further view of Eaton (US PUB. 20130166051). 

Regarding claim 8, Noriyuki teaches A sound information analysis system comprising: 
a first air conditioner installed outside an air conditioned space (page 3 ¶ 3 “the air conditioner 10 includes an outdoor unit 11 installed outdoors,”), [the first air conditioner including a first microphone that acquires an external sound outside the air conditioned space];
a second air conditioner installed inside the air conditioned space (page 3 ¶ 1 “The air conditioner 10 is a device that air-conditions an indoor space in the house 2 that is a space to be air-conditioned”), the second air conditioner including a second microphone that acquires an internal sound inside the air conditioned space (page 2 last paragraph “the air conditioning system 1 includes an air conditioner 10, an air conditioning control device 100,”, page 4 second to last paragraph “the air conditioning control device 100 includes a control unit 101, a storage unit 102, a timing unit 103, a user interface 104, an imaging unit 105, an image processing unit 106, a sound sensor 107”, page 5 ¶ 6);  
a processor, that analyzes information [on the external sound] and information on the internal sound (page 5 ¶ 7). 
Noriyuki does not teach the first air conditioner including a first microphone that acquires an external sound outside the air conditioned space, a processor, that analyzes information on the external sound and a recorder configured to start recording of the information on the external sound and the internal sound when the processor compares the information on the external sound with the information on the internal sound and determines that a predetermined state is identified.
Mehta teaches the first air conditioner including a first microphone that acquires an external sound outside the air conditioned space (0040 “For example, the sensor 135 can be a sound level sensor that may have a microphone configured to provide a sound level of the condenser fan 115”, 0037)
a processor, that analyzes information on the external sound (0040, 0050)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the microphone placement of Noriyuki with the outside microphone placements teachings of Mehta since this allows for providing feedback concerning the conditions in the conditioned space and of the compressor and condenser fans (0053). 
Noriyuki and Mehta do not teach and a recorder configured to start recording of the information on the external sound and the internal sound when the processor compares the information on the external sound with the information on the internal sound and determines that a predetermined state is identified.
Kramer teaches [and a recorder configured to start recording of the information] on the external sound and the internal sound when the processor compares the information on the external sound with the information on the internal sound and determines that a predetermined state is identified (0110 “It compares the signal levels between the two transducers to determine if the sound is originating internally or externally. A higher amplitude on the internal transducer than the external transducer indicates the source is internal”, comparison of sound data from two different areas takes place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the microphone placement of Noriyuki and the outside microphone placements teachings of Mehta with the comparison of audio from two different sensor teachings of Kramer since Kramer teaches a means for more accurate diagnosis based on its sensor positioning and analysis of the data techniques (0110). 
Noriyuki, Mehta and Kramer do no teach and a recorder configured to start recording  of the information.
 Eaton teaches and a recorder configured to start recording of the information on the external sound and the internal sound (0018 “During operation of an installed HVAC unit, audio data obtained during events can be stored with the audio recordings to provide further data for comparison.” Internal and external sounds taught by the combination of Noriyuki and Mehta as shown above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the microphone placement of Noriyuki and the outside microphone placements teachings of Mehta and the comparison of audio from two different sensor teachings of Kramer with the recording teachings of Eaton since this allows for more data for better verification of event occurrences (abstract). 

Response to Arguments
Applicant’s arguments, filed 03/23/2022, with respect to the rejection(s) of claim(s) 2 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noriyuki (WIPO, WO2018211619) in view of Bicknell (US PUB. 20140217185) in further view of Abel et al (US PUB. 20150354848, herein Abel).
Applicant argues on page 9 that Noriyuki fails to disclose a cable that communicably connects the indoor unit and electronic controller arranged outside the main body of the indoor unit. However, Bicknell teaches a cable connecting an indoor unit and controller to each other (0028). Abel further teaches that the cable can function as a power line (0019). 
Applicant’s arguments, filed 03/23/2022, with respect to the rejection(s) of claim(s) 3 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noriyuki (WIPO, WO2018211619) in view of Baker et al (US PUB. 20180228006, herein Baker).
Applicant argues that Noriyuki is not configured to receive a voice input from a user but only receives a sound when a change in the users’ posture is detected. Applicant then argues that Noriyuki also analyzes words spoken by the users. Words correspond to voice inputs. Applicant then argues that Noriyuki does not accept voice instructions to control the air conditioner, however, Noriyuki teaches that users say specific words which are then analyzed for determining control of the air conditioner (page 8 ¶ 3, page 8 ¶ 4, fig. 7). Applicant then argues that Noriyuki does not generate second information having smaller information amount than the received voice information. However, Noriyuki teaches that extraction of voice data takes place (id.) This extracted data corresponds to the second information. 
Applicant’s arguments, filed 03/23/2022, with respect to the rejection(s) of claim(s) 4 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noriyuki (WIPO, WO2018211619) in view of Wick et al (US PAT. 8,185,144, herein Wick).
Applicant argues that Noriyuki does not teach transmitting data in either voice data format or text data format in accordance with a selection input. However, Wick teaches switching between a voice data format and the text data format in accordance with a selection input (9:20-35). 
Applicant’s arguments, filed 03/23/2022, with respect to the rejection(s) of claim(s) 7 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cannon et al (US PAT. 6952471, herein Cannon) in view of Coogan et al (US PUB. 20130066474, herein Coogan). 
Applicant argues that Cannon teaches a cordless phone system and is not installed in a stationary manner.  However, Coogan teaches that the device is installed in a stationary manner (0023). 
 Applicant's arguments have been fully considered but they are not persuasive with regards to claim 1. 
Applicant argues on page 12 that in regards to the rejection of claim 1, Aryanfar does not teach that the microphone is connected to a wall of the enclosure facing the space to be air conditioned. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., connected to the a wall of the enclosure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim requires that the voice capturing portion is connected to a wall of the main body not a wall of the enclosure. Aryanfar teaches a voice capturing portion connected to a wall of the main body that faces the space to be air conditioned since in figure 3 the voice capturing unit 328 is connected to the PCB and faces the directed of the area to be air conditioned. 
Applicant further argues that there is no motivation to combine Noriyuki and Aryanfar. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified voice control air conditioning system of Noriyuki with the controlling of vents and microphone arrangements teachings of Aryanfar since Aryanfar teaches a means for using its microphone arrangements for acoustics understanding which improves cooling efficiency (abstract).
Applicant’s arguments, filed 03/23/2022, with respect to the rejection(s) of claim(s) 5 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noriyuki (WIPO, WO2018211619) in view of Fadell et al (US PUB. 20150167995).
Applicant argues that Noriyuki nor Storm teach separate input modes and a higher priority to one of the plurality of input modes. However, Fadell does teach multiple input modes and assigning priority to different inputs (0073 0125 0129). 
Applicant's arguments have been fully considered but they are not persuasive with regards to claim 6. 
Applicant argues against Noriyuki and Kenji individually and argues that they separately do not teach different elements of the claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Noriyuki and Kenji teaches control of an out of bathroom device (Noriyuki, page 5 paragraph 11 and 12), and an in-bathroom microphone for gathering user voice commands (Kenji, page 3 paragraph 7). 
Applicant’s arguments, filed 03/23/2022, with respect to the rejection(s) of claim(s) 8 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noriyuki (WIPO, WO2018211619) in view of Mehta et al (US PUB. 20150300684, herein Mehta) in further view of Kramer (US PUB. 20130308674, herein Kramer) in further view of Eaton (US PUB. 20130166051).
Applicant argues that Noriyuki does not teach indoor units including a microphone and does not teach microphones disposed in the indoor unit. The claim does not require that the microphone is inside the indoor unit since the claim broadly states that a second air conditioner includes a second microphone. 
Regarding the arguments against the Finn reference, Finn is no longer being relied upon in the rejection due to the amendments to the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116